Citation Nr: 0844180	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-16 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for toenail fungus 
(onychomycosis), including as secondary to the service-
connected disabilities of tinea pedis and tinea cruris.

2.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable rating for tinea 
pedis and tinea cruris (claimed as jungle rot).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The veteran served on active military duty from May 1970 to 
May 1974.    

This appeal comes to the Board of Veterans' Appeals (Board) 
from three rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska: a 
rating decision dated in October 2004, which, inter alia, 
granted service connection for GERD with a disability rating 
of 10 percent effective June 17, 2004; a rating decision 
dated in July 2007, which found that a previous April 2007 
rating decision denying service connection for tinea pedis 
and tinea cruris was clearly and unmistakably erroneous, and 
granted service connection for tinea pedis and tinea cruris 
with a noncompensable disability rating effective July 12, 
2004; and a rating decision in October 2007, which denied 
service connection for toenail fungus, including as secondary 
to the service-connected tinea pedis and tinea cruris.

The veteran testified at a hearing on appeal before the 
undersigned Veterans Law Judge in February 2006 at the RO in 
St. Louis, Missouri; a copy of the hearing transcript is in 
the record.  

This case was initially before the Board in March 2007, at 
which time it denied service connection for post-traumatic 
stress disorder (PTSD); an anxiety disorder; a right knee 
disorder; pes planus; residuals of a jaw injury; migraine 
headaches, claimed as secondary to a jaw injury; and sleep 
apnea; and remanded the issue of an initial disability rating 
in excess of 10 percent for GERD for the RO to issue a 
statement of the case (SOC).  The case has returned to the 
Board and is again for appellate action.

The Board further notes that in a Report of Contact dated 
September 17, 2008, the veteran withdrew his January 2008 
request for a video conference hearing.  There is no further 
indication that the veteran or his representative requested 
that the hearing be rescheduled; thus, the Board deems the 
veteran's request for a video conference hearing withdrawn.  
38 C.F.R. §§ 20.700-20.704 (2008).


FINDINGS OF FACT

1.  There is no competence evidence of record suggesting the 
veteran's current toenail fungus (onychomycosis) is the 
direct result of his military service or developed secondary 
to treatment for fungal rash during service.  

2.  The objective evidence of record with regard to GERD is 
negative for persistent recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain; or for symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia.

3.  The objective evidence or record with regard to tinea 
pedis and tinea cruris is negative for five percent or more 
of the entire body or exposed areas affected or for treatment 
with anything more than topical therapy.  


CONCLUSIONS OF LAW

1.  The veteran's toenail fungus (onychomycosis) was not 
incurred in or aggravated by service, and is not proximately 
due to, the result of, or chronically aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for GERD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.114, Diagnostic Code 
7346 (2008).

3.  The criteria for an initial compensable disability rating 
for tinea pedis and tinea cruris have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.118, Diagnostic Codes 7813 and 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in July 
2004, November 2004, July 2006, and August 2007.  These 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims for service connection and for 
secondary service connection, (2) informing the veteran about 
the information and evidence the VA would seek to provide, 
and (3) informing the veteran about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, with respect to the issue of service connection for 
toenail fungus, the Board acknowledges that the RO failed to 
provide VCAA notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded; thus, there is a content error as to 
the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Regardless, because service connection is 
being denied, no disability rating or effective date will be 
assigned on this basis.  Thus, the failure to provide 
additional notice concerning these downstream elements of the 
claim is moot and, therefore, at most harmless error.  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board further notes that the claims regarding GERD and 
tinea pedis and tinea cruris stem from initial-rating 
assignments.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the veteran with downstream 
Dingess and increased rating notices pertaining to the 
disability rating and effective date elements of his higher 
initial rating claims in March 2006 and July 2006, with 
subsequent readjudication of his claims in July 2007, January 
2008, May 2008, and July 2008.  The veteran also has 
submitted multiple lay statements and was provided with 
multiple VA examinations in connection with his claims for 
higher initial disability ratings.  Thus, any prejudice 
alleged by the veteran has been rebutted.  

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and service 
personnel records (SPRs), and provided the veteran with 
several VA examinations dated in 2004, 2007, and 2008 in 
connection with his claims.  Moreover, the veteran's VA 
treatment records have been associated with the claims 
folder, and the veteran has submitted many lay statements 
throughout the course of the appeal.  Further, in a May 2008 
response to a VCAA notice, the veteran indicated he has no 
more evidence to submit in connection with his claims.  Thus, 
there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its March 2007 remand.  Specifically, the 
RO was instructed to issue an SOC with respect to the denial 
of an initial rating in excess of 10 percent for GERD and to 
notify the veteran that he has 60 days from the date of 
mailing of the SOC to file a substantive appeal or a request 
for an extension of time to do so.  The Board finds that the 
RO has complied with these instructions by issuing a SOC in 
connection with the veteran's GERD claim in July 2007 and by 
notifying the veteran of his appellate rights.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

Analysis - Service Connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

In addition, a disability also can be service connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the veteran contends that his toenail fungus is the 
result of his service-connected tinea pedis and tinea cruris 
or the result of his military service.  See the veteran's 
claim dated in August 2007 and the veteran's statements dated 
in September 2007 and January 2008.  The RO also considered 
direct service connection for this condition.  In this 
regard, when determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal. 

As previously mentioned, the threshold criterion for service 
connection, both on a direct and secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this case, the veteran was 
first diagnosed with onychomycosis in August 2004 when he was 
provided with a VA examination.  This diagnosis was confirmed 
in subsequent VA examinations dated in June 2007, September 
2007, and November 2007.  Thus, the evidence of record 
confirms that the veteran currently has this disability. 

However, upon review of the evidence, neither direct nor 
secondary service connection for toenail fungus 
(onychomycosis) is warranted.  With regard to secondary 
service connection, recent VA examinations fail to establish 
the necessary link between the veteran's current toenail 
fungus disorder and his service-connected tinea pedis and 
tinea cruris.  Velez, 11 Vet. App. at 158; see also Wallin v. 
West, 11 Vet. App. 509, 512 (1998), and McQueen v. West, 13 
Vet. App. 237 (1999).  More specifically, a November 2007 VA 
examiner indicated that "[t]here is no evidence submitted to 
indicate that the tinea cruris...resulted in his present day 
diagnosis of tinea pedis and onychomycosis."  In September 
2007, another VA examiner noted that onychomycosis is a 
common condition and that there was no detailed examination 
of the nail around the time of the veteran's discharge from 
service.  A June 2007 VA examiner also indicated that he 
could not provide a nexus opinion without resorting to 
speculation.  

In addition, without evidence showing that they have medical 
training or expertise, neither the veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the veteran's current 
toenail disorder and his service-connected tinea pedis and 
tinea cruris.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.       
  
As to direct service connection, a review of the veteran's 
STRs reveals no evidence of toenail fungus or other toenail 
problems or symptoms in service.  38 C.F.R. 
§ 3.303.  Indeed, the veteran's April 1974 separation 
examination noted no abnormalities with respect to his 
toenails.  Thus, the veteran's STRs, as a whole provide clear 
negative evidence against the service connection claim on a 
direct basis.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of toenail fungus 
(onychomycosis) until an August 2004 VA examination was 
performed, more than 30 years after discharge from service.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Therefore, service connection may not be 
established based on chronicity in service or post-service 
continuity of symptomatology for toenail fungus.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     

Finally, regarding the central issue of whether there is 
sufficient and competent evidence of a nexus between the 
veteran's current toenail fungus and his military service, 
the medical evidence of record on this determinative issue 
includes three unfavorable VA medical opinions and one 
favorable VA medical opinion.  The Board concludes the 
negative opinions suggesting no nexus outweigh the one 
favorable positive opinion.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this 
regard, in evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive opinion, an August 2004 VA examiner noted 
the veteran's report of treatment for fungus for the feet 
during service and indicated that his onychomycosis was most 
likely due to service.  In this regard, medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
However, the Court has held that VA cannot reject a medical 
opinion simply because it is based on a history supplied by 
the veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  In this case, based on its 
inaccuracy, the Board rejects the veteran's reported history 
of toenail fungus since service.  As noted above, the 
veteran's STRs do not record any toenail fungus or other 
toenail problems, and post-service medical evidence fails to 
reveal treatment until more than 30 years after service.  In 
addition, the Board finds that the failure of the examining 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Consequently, the Board considers the August 2004 VA 
examination to be of limited probative value. 
   
As to the negative opinions, VA examiners in June 2007 and 
September 2007 indicated that a nexus opinion was impossible 
to provide without resorting to speculation.  Both examiners 
also provided reasons and bases for their opinions: the June 
2007 VA examiner indicated that toenail fungus was neither 
treated nor documented in service, and the September 2007 VA 
examiner also indicated the same, adding that onychomycosis 
is a common condition.  Further, the most recent VA 
examination report in November 2007 also notes that no 
evidence has been submitted to indicate a nexus between the 
veteran's toenail fungus and his military service.  The 
November 2007 VA examiner also pointed out that the veteran 
has maceration between the toes, which is more likely than 
not due to excessive moisture of the feet.     

Therefore, based on the thoroughness of the examinations and 
the reasons and bases provided, the Board finds that the 
three negative opinions denying the existence of a nexus are 
more probative than the positive opinion.  The medical 
evidence of record simply provides more support for the 
negative opinions, indicating toenail fungus that began 
decades after service with no connection to service.

Accordingly, the preponderance of the evidence is against the 
veteran's toenail fungus claim on a direct or secondary 
basis.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Analysis - Higher Initial Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.    

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, July 
22, 2002) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
veteran's award when his disability has been more severe than 
at others.  See again Fenderson, 12 Vet. App. at 125-26. 

GERD

The Board now turns to the veteran's claim for an initial 
disability rating in excess of 10 percent for GERD.  A review 
of the veteran's STRs reflects he was seen on several 
different occasions for stomach cramps, upset stomach, or 
hyperacidity of the stomach. 

The RO initially granted service connection for the veteran's 
GERD and assigned it an evaluation of 10 percent effective 
June 17, 2004 under Diagnostic Code 7346 (hiatal hernia).  
See RO rating decision dated in October 2004.  However, the 
veteran asserts that the symptoms he experiences meet the 
criteria for a disability rating higher than 10 percent.  See 
NOD dated in November 2004 and the veteran's statement dated 
in May 2008.  

Under Diagnostic Code 7346, hiatal hernia, a 10 percent 
disability rating is warranted when there are two or more of 
the symptoms for the 30 percent evaluation of less severity.  
A 30 percent disability rating is in order when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A maximum 60 percent disability rating is in order 
when there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  See 38 C.F.R. § 4.114.

The veteran claims that the VA examinations do not reflect 
his overall medical and physical condition, and that he 
experiences excruciating pain in the abdominal area, 
vomiting, fluctuating weight loss, blood in his bowel 
movements, weakness and exhaustion, difficulty in swallowing, 
gassiness, severe heartburn, and regurgitation of food; 
however, none of the VA treatment records and VA examination 
reports reveal such symptoms.  In particular, a VA 
examination report dated in June 2008 reveals that the 
veteran has had no complaints of his hiatal hernia or reflux 
esophagitis since February 2005, when he was seen by a VA 
gastroenterologist and scheduled for endoscopy, for which he 
failed to report.  

During the June 2008 examination, the veteran reported 
recently seeing a private gastroenterologist and refusing to 
undergo an endoscopy again.  He also reported that he had 
stopped taking medication that was prescribed for his GERD, 
but indicated he experienced occasional dysphagia, belching, 
heartburn, food backing up, difficulty with swallowing, 
epigastric discomfort, some substernal discomfort, some 
reflux regurgitation, nausea, and shortness of breath.  
However, he had not lost any weight and did not appear to be 
malnourished.  He also did not report hematemesis, melena, or 
vomiting, and used only over-the-counter medication for 
relief.  Upon examining the veteran, the June 2008 VA 
examiner reported that the veteran weighed 182 pounds, did 
not appear malnourished, and exhibited no signs of anemia.  
His abdomen was soft and no organomegaly or masses were 
appreciable.  There was no hernia and bowel sounds were 
audible in all four quadrants.  See VA examination report 
dated in June 2008.  An April 2007 VA examiner also found no 
signs of anemia and indicated that the veteran's abdomen was 
flat and soft, with upper abdominal tenderness, but no 
guarding or rebound.  The April 2007 VA examiner also found 
no gross hepatomegaly and found the veteran had normal bowel 
sounds in all quadrants.  Another VA examination dated in 
December 2004 revealed that the veteran weighed 145 pounds at 
that time, had some tenderness in the epigastric area and 
upper abdomen on firm palpation, and had no signs of anemia.  
The December 2004 VA examiner also noted that the veteran had 
not complained of his symptoms of GERD during visits to the 
VA medical center (VAMC), and informed the veteran that he 
required prescription medication to relieve symptoms of his 
GERD.  At that time, the veteran was scheduled for an 
endoscopy, but failed to report for the examination.

Based on the numerous VA examiners' findings, a rating in 
excess of 10 percent is not in order.  In this respect, other 
diagnostic codes for hernia disabilities that provide a 
rating greater than 10 percent are not more appropriate 
because the facts of the case do not support their 
application.  See 38 C.F.R. § 4.114, Diagnostic Codes 7338 
(inguinal hernia), 7339 (postoperative ventral hernia), and 
7340 (femoral hernia).  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Accordingly, due to the lack of medical evidence showing 
persistently recurrent or severe symptoms for the veteran's 
GERD, the Board finds the preponderance of the evidence is 
against a disability rating in excess of 10 percent for GERD.  
38 C.F.R. § 4.3.  

Tinea Pedis and Tinea Cruris (Claimed as Jungle Rot)

The Board now turns to the veteran's claim for an initial 
compensable disability rating for tinea pedis and tinea 
cruris, which the veteran claimed as jungle rot.  A review of 
the veteran's STRs reflects he was seen on several different 
occasions for a persistent fungal rash. 

The RO initially granted service connection in July 2007 for 
the veteran's tinea pedis and tinea cruris after finding that 
a previous rating decision denying service connection for 
tinea pedis and tinea cruris was clearly and unmistakably 
erroneous, and assigned it an evaluation of zero percent 
effective June 17, 2004.  See RO rating decision dated in 
October 2004.  The veteran contends, however, that his 
conditions have progressed to the point where his abilities 
to walk and stand are affected because of the pain he feels 
from the rash.  See NOD dated in May 2007 and the veteran's 
statements dated in September 2007, January 2008, and June 
2008.  

The veteran's tinea pedis and tinea cruris are rated under 
Diagnostic Codes 7813-7806 (dermatophytosis-dermatitis or 
eczema), 38 C.F.R. § 4.118.  Under Diagnostic Code 7813 
(dermatophytosis, or ringworm of the body, tinea corporis; of 
the head, tinea capitis; of the feet, tinea pedis; of the 
beard area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris), the claimed 
disability is to be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 
7806), depending upon the predominant disability.      

Under Diagnostic Code 7806, dermatitis or eczema, a zero 
percent disability rating is warranted when less than five 
percent of the entire body or less than five percent of 
exposed areas is affected, and no more than topical therapy 
is required during the past 12-month period.  A 10 percent 
rating is called for when at least five percent, but less 
than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of exposed areas is 
affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent disability rating is called 
for when 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas is affected; or systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A maximum 60 
percent rating is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas is 
affected; or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during the past 12-month period.  See 38 C.F.R. § 
4.118.

Upon analysis of the evidence of record, the Board finds a 
November 2007 VA examiner found no active tinea pedis and 
determined that the veteran's tinea cruris is controlled 
without physical findings.  Another VA examination report 
dated in September 2007 also indicates the veteran's tinea 
pedis to be mild and under control with topicals.  A June 
2007 VA examination further revealed that the veteran's tinea 
pedis was active at that time, but the body surface area 
involved for that disability was only one percent.  The 
examiner recommended continuing the use of topicals to treat 
it.  As for the tinea cruris, the June 2007 VA examiner found 
it to be intermittently active and recommended continuing the 
use of topicals for treatment.  VA treatment records dated in 
September 2004, December 2004, and November 2007 also did not 
indicate worsening symptoms of tinea pedia and tinea cruris 
or the use of corticosteroids or other immunosuppressive 
drugs.    

The Board notes that although there are other diagnostic 
codes for skin disabilities that provide a compensable 
rating, they are not more appropriate because the facts of 
the case do not support their application.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7800 (disfigurement of the head, 
face, or neck), 7801 (scars, other than head, face, or neck, 
that are deep or that cause limited motion), 7802 (scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion), 7803 (unstable, superficial 
scars), 7804 (superficial scars that are painful on 
examination), 7805 (other scars), 7807 (American 
leishmaniasis), 7808 (Old World leishmaniasis), 7809 (discoid 
lupus erythematosus or subacute cutaneous lupus 
erythematosus), 7811 (tuberculosis luposa), 7815 (bullous 
disorders), 7816 (psoriasis), 7817 (exfoliative dermatitis), 
7818 (malignant skin neoplasms), 7819 (benign skin 
neoplasms), 7820 (infections of the skin not listed 
elsewhere, including bacterial, fungal, viral, treponemal and 
parasitic diseases), 7821 (cutaneous manifestations of 
collagen-vascular diseases not listed elsewhere), 7822 
(papulosquamous disorders not listed elsewhere), 7823 
(vitiligo), 7824 (diseases of keratinization), 7825 
(urticaria), 7826 (primary cutaneous vasculitis), 7827 
(multiforme erythema; toxic epidermal necrolysis), 7828 
(acne), 7829 (chloracne), 7830 (scarring alopecia), 7831 
(alopecia areata), 7832 (hyperhidrosis), and 7833 (malignant 
melanoma).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Accordingly, the Board finds the preponderance of the 
evidence is against a disability rating in excess of zero 
percent for tinea pedis and tinea cruris.  38 C.F.R. § 4.3.  
 
The Board adds that it does not find that the veteran's GERD 
and tinea pedis and tinea cruris should be increased for any 
other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 125-26.  Since the 
effective date of his awards, the veteran's disabilities have 
never been more severe than contemplated by their existing 
ratings, so the Board cannot "stage" his ratings in this 
case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disabilities markedly interfere 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disabilities by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  


ORDER

Service connection for toenail fungus (onychomycosis), 
including as secondary to the service-connected disability of 
tinea pedis and tinea cruris, is denied.

An initial disability rating in excess of 10 percent for GERD 
is denied.

An initial compensable rating for tinea pedis and tinea 
cruris (claimed as jungle rot) is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


